Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         20-JUL-2021
                                                         08:07 AM
                                                         Dkt. 10 ODMR

                            SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  FRANCIS P. GRANDINETTI, Petitioner,

                                  vs.

THE HONORABLE PETER K. KUBOTA, Judge of the Circuit Court of the
       Third Circuit, State of Hawai#i, Respondent Judge.


                          ORIGINAL PROCEEDING
                        (CASE NO. 3PC930000141)

            ORDER DENYING MOTION FOR RECONSIDERATION
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Francis P.

Grandinetti’s motion for reconsideration, filed on July 16, 2021,

and the record,

          IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

          DATED:    Honolulu, Hawai#i, July 20, 2021.

                                        /s/ Mark E. Recktenwald

                                        /s/ Paula A. Nakayama

                                        /s/ Sabrina S. McKenna

                                        /s/ Michael D. Wilson

                                        /s/ Todd W. Eddins